Citation Nr: 0948665	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  09-26 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, to include, GERD, esophagitis, 
heartburn, and ulcers.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected right ankle condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had service from March 1980 to August 1983 and 
from March 2005 to November 2006. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The Veteran provided testimony at a November 2009 hearing 
before the undersigned.  A transcript of the proceeding is 
associated with the claims folder.  

The Board acknowledges that during the aforementioned hearing 
the Veteran testified that he has an ulcer condition that 
preexisted service; he indicated that he does not have a 
preexisting heartburn condition.  In light of the evidence of 
record, the Board notes that the Veteran's ulcer condition 
was considered at the time of the last final denial in July 
2007, thus, the Board has recharacterized the issue to 
include whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, including, GERD, esophagitis, 
heartburn, and ulcers.

The issue of entitlement to a disability evaluation in excess 
of 10 percent for service-connected right ankle condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 2007 rating decision, the RO denied 
a claim of entitlement to service connection for esophagitis 
and/or gastroesophageal reflux disease, and properly notified 
the Veteran, who did not initiate an appeal of that decision.  

2.  The evidence associated with the claims file subsequent 
to the July 2007 rating decision, by itself, or in 
conjunction with the previously considered evidence, does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.   


CONCLUSIONS OF LAW

1.  The July 2007 rating decision which denied the Veteran's 
claim of entitlement to service connection for esophagitis 
and/or gastroesophageal reflux disease is final.  38 U.S.C.A. 
§§ 5103(a), 7103(a), 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  The evidence received subsequent to the July 2007 rating 
decision is not new and material and the requirements to 
reopen the claim have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, service treatment records, VA 
outpatient treatment records, private treatment records, and 
service personnel records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In the present case, November 2008 notice is deficient, as it 
did not provided the Veteran with the criteria for reopening 
a previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  The July 2009 statement of the case 
provides the Veteran with the aforementioned criteria; 
consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial in July 2007.  Although the timing of the 
notice was insufficient, the Board finds that the Veteran was 
not harmed by the fact that sufficient notice was given after 
the initial adjudication of his claim.  

The record shows that the Veteran has been represented by a 
Veteran's Service Organization and its counsel during the 
adjudication of the claim.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  At the November 2009 hearing, the Veteran 
and his representative had an opportunity to present 
testimony on the issue of whether new and material evidence 
had been submitted and the Veteran and his representative 
demonstrated actual knowledge of the evidence and information 
necessary to substantiate the claim.  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private outpatient treatment records, afforded the 
Veteran an opportunity to testify before the Board, and 
assisted the Veteran in obtaining evidence.  The Board notes 
that the Veteran has not been given a VA examination in 
connection with his claim; however, the duty to provide a 
medical examination or obtain a medical opinion applies to a 
claim to reopen only if new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4).

All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     


New and Material Evidence to Reopen Claim

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material 
evidence claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record.   

In July 2007, the RO denied service connection for 
esophagitis and/or gastroesophageal reflux disease, noting 
that while the Veteran's service treatment records 
demonstrate a preexisting condition of ulcers/heartburn, 
referred to as both GERD and esophagitis, there has not been 
permanent worsening of the condition as a result of service.  
The Veteran did not appeal.  Thus, the decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In August 2008, 
he submitted a claim to reopen.

The evidence associated with the claims file at the time of 
the July 2007 rating decision included service treatment 
records, such as a December 2005 report of medical history; A 
September 2006 private treatment EGD report, VA examinations 
in April 2006 and March 2007; and a VA outpatient treatment 
record dated in December 2006.  Based on a review of the 
evidence, the RO determined that the Veteran's preexisting 
condition, referred to as ulcers, heartburn, GERD and 
esophagitis, had not permanently worsened as a result of 
service.

Evidence added to the record since the time of the last final 
denial in July 2007 includes an October 2006 private 
treatment record submitted in December 2008, a VA outpatient 
treatment record dated in January 2007, and a hearing 
transcript dated in November 2009.  

While the evidence added to the record since July 2007 is 
new, in that it was not previously of record, the evidence is 
not material and the claim is not reopened.  
The claim was last denied in July 2007 due to the absence of 
evidence demonstrating that the Veteran's gastrointestinal 
disorder, referred to as ulcers, heartburn, GERD and 
esophagitis, had permanently worsened as a result of service.  
The recently-submitted evidence does not objectively 
demonstrate that the Veteran's condition has permanently 
worsened as a result of service; it does not relate to an 
unestablished fact necessary to substantiate the claim.  For 
the same reason, it does not raise a reasonable possibility 
of substantiating the claim.  Thus, the recently submitted 
evidence is not material and the requirements of 38 C.F.R. 
§ 3.156(a) have not been satisfied.  

In light of the aforementioned, the request to reopen a claim 
of entitlement to service connection for gastrointestinal 
disorder, to include, GERD, esophagitis, heartburn, and 
ulcers must be denied.  


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection gastrointestinal disorder, to include, GERD, 
esophagitis, heartburn, and ulcers is denied.


REMAND

The Board finds that additional development is required 
before the issue of entitlement to a disability evaluation in 
excess of 10 percent right ankle condition can be 
adjudicated.  

In August 2008, the Veteran filed a claim for an increased 
disability rating for his service-connected right ankle.  
During the November 2009 hearing, the Veteran testified that 
in addition to pain, he has an altered gait, and underwent 
surgery in December 2008.  The Board notes that the last VA 
examination was conducted in April 2008, prior to the 
Veteran's subsequent hearing testimony in which he asserted 
that he has an altered gait and underwent surgery in December 
2008.  Thus, an examination is necessary to determine the 
current level of severity of the aforementioned disability.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine the current level of severity of 
his service-connected right ankle 
condition.  The claims folder should be 
made available to the examiner for review.  
Any indicated evaluations, studies, and/or 
tests deemed to be necessary by the 
examiner should be accomplished.  

The examiner should identify and describe 
the severity of all symptoms, including 
numbness, loss of sensation, swelling, 
limitation of function, and whether there 
is objective evidence of pain on motion.

2.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claim remains adverse to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


